Title: From David Humphreys to Timothy Pickering, 20 April 1781
From: Humphreys, David
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 20th 1781
                        
                        His Excellency wishes to be informed what success has attended the Measures taken for the transportation of
                            the flour from Ringwood—what number of Teams were procured by the last impress &c. He also requests that you will
                            direct the Forage Master Genl to provide Pasture, as convenient as possible to Head Quarters for the Horses which belong
                            to himself & his Family.
                        We shall shortly be much distressed for Paper & Wax. I am Dr Sr Your Most Obed. Servt
                        
                            D. Humphrys
                        
                        
                            P.S. We will thank you for some Wafers by the bearer if any have Arrived.
                        

                    